Citation Nr: 0631951	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-25 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a rating higher than noncompensable for 
residuals of a fracture of the left third finger.

3.  Entitlement to a rating higher than noncompensable for a 
flexion contracture of the left fifth finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
November 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, as pertinent to this appeal, 
denied service connection for a disorder classified as neck 
pain.  As well, the RO granted service connection for 
residuals of a fracture of the left third finger and for 
flexion contracture of the left fifth finger; a 0 percent or 
noncompensable evaluation was assigned for each of these 
disorders, effective December 1, 2001.  The veteran appealed 
for higher initial ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran initially requested a hearing at the RO before a 
Decision Review Officer (DRO).  Thereafter, in a statement 
dated in January 2004, he canceled the request for a DRO 
hearing.  

FINDINGS OF FACT

1.  There is no competent evidence of a neck or cervical 
spine disorder that had its onset in military service or is 
attributable to service.

2.  Since December 1, 2001, residuals of a fracture of the 
left third finger have not been manifested by ankylosis or 
limitation of motion of that finger.

3.  Since December 1, 2001, residuals of a laceration of the 
left fifth finger have not been manifested by ankylosis; the 
finger has exhibited limitation of motion and flexion 
contracture.  

CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A compensable rating for fracture residuals of the third 
finger of the left hand is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5226 
(effective prior to and since August 26, 2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (effective since August 26, 
2002).  

3.  A compensable rating for a flexion contracture of the 
fifth finger of the left hand is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective prior to and since August 26, 2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (effective since August 26, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in May 2003, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in January 2002, 
the claimant was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial ratings 
assigned when service connection was granted for disabilities 
of the left third finger and left fifth finger, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, at 125-26.

Effective August 26, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of finger injuries were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 26, 2002, the following rules were observed 
in classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.

(2)  When two or more digits of the same hand are affected 
by any combination of amputation, ankylosis, or limitation 
of motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of 
motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level 
and the next higher level.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:
    (i)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
    (ii)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
    (iii)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
    (iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

 (4)  Evaluation of ankylosis of the thumb:
    (i)  If both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation at metacarpophalangeal joint or 
through proximal phalanx.
    (ii)  If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.
    (iii)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.
    (iv)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 
cm.) or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as 
favorable ankylosis.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  

Under criteria in effect prior to and since August 26, 2002, 
unfavorable ankylosis of the long (middle) and ring; long 
(middle) and little; or ring and little fingers of the major 
or minor extremity warrants a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5219.

The former criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following notes:  

(a)  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulation of bones, will be rated as amputation.

(b)  The ratings for Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the medial transverse 
fold of the palm.  

(c)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels of 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  

The revised criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following note:  Also 
consider whether evaluation as amputation is warranted.  

Under criteria in effect prior to and since August 26, 2002, 
favorable ankylosis of the long (middle) and ring; long 
(middle) and little; or ring and little fingers of the major 
or minor extremity warrants a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5223.

The former criteria for rating favorable ankylosis of two or 
more individual fingers contain the following notes:  

(a)  The rating for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  

(b)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels of 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  

Under criteria in effect prior to and since August 26, 2002, 
ankylosis, whether favorable or unfavorable, of the long 
(middle) finger of the major or minor extremity warrants a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5226.

Under criteria in effect prior to and since August 26, 2002, 
ankylosis of the ring or little finger of the major or minor 
extremity warrants a 0 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.

The former criteria for rating ankylosis of individual 
fingers contain the following note:  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

The revised criteria for rating ankylosis of individual 
fingers contain the following note:  Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under criteria in effect since August 26, 2002, limitation of 
motion of the index or long (middle) finger of the major or 
minor extremity warrants the following percentage ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5229:

A 10 percent rating is warranted where there is a gap of one 
inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with finger flexed 
to the extent possible, or; with extension limited by more 
than 30 degrees.

A 0 percent rating is warranted where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.

Under criteria in effect since August 26, 2002, any 
limitation of motion of the ring or little finger of the 
major or minor extremity warrants a 0 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5230.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

Service Connection for a Neck Disorder

The veteran maintains that he injured his neck during 
"halo" parachute jumps during service.  He claims that the 
impact from the jumps produced whiplash.  

Service medical records reflect complaints of neck pain.  
There were no documented episodes of neck injury, and 
specifically, none from trauma sustained in parachute jumps.  
X-ray examinations of the cervical spine in April 1992, 
February 1999 and May 1999 were normal; specifically, no 
fracture of the cervical spine was noted.  A MRI of the 
cervical spine in May 2000 was normal.

Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(subjective complaints of pain, without a diagnosed or 
underlying malady or condition, does not constitute a 
disability for purposes of VA compensation), rev'd on other 
grounds, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  In this case, 
there were no objective findings during service of an organic 
disorder of the neck or cervical spine, despite the veteran's 
complaints of pain.

For these reasons, the claim for service connection for a 
neck disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Ratings for Finger Injury Residuals

The veteran maintains that he has loss of range of motion of 
the left third finger and left fifth finger.  He asserts that 
grip strength of these fingers is diminished.

Service medical records disclose that the veteran, in August 
1984, sustained a fracture of the distal phalanx of the left 
middle finger.  In July 1993, he sustained a laceration of 
tendons of the left small finger involving the flexor 
digitorum profundus and the flexor digitorum superficialis.  
The laceration of the flexor tendons was surgically repaired.  

A VA examination was performed in March 2003.  It was found 
that the veteran had full range of motion of the left third 
finger, as the finger displayed good flexion and extension.  
The left fifth finger showed a definite flexion contracture, 
at an angle of 30 degrees.  He had flexion of the finger, but 
grip strength was reduced.  He was not able to extend the 
finger fully, achieving only 30 degrees.  

The impression was that the left fifth finger contracture was 
present, but did not cause much pain, though the veteran 
encountered some difficulty in picking up objects.  The 
examiner remarked that residuals of a left third finger 
fracture did not seem to be causing much problem at all.  

On VA examination in March 2005, the veteran remarked that he 
mainly experienced weakness and decreased strength with 
respect to the left small finger.  He indicated that he had 
experienced no sequelae from a fracture of the left middle 
finger.  

Clinical inspection showed that there was motion at the 
proximal interphalangeal joint of the left small finger of a 
30 degree flexion contracture, and the finger flexed down to 
90 degrees; hence, motion was from 30 degrees to 90 degrees.  
The distal interphalangeal joint had range of motion from 0 
degrees to 50 degrees.  The proximal interphalangeal joint 
had range of motion from 0 degrees to 90 degrees.  The rest 
of the fingers were normal.  He was able to make a composite 
fist and had slight weakness in his small finger with power 
grip.  

The assessment was small flexion contracture of the proximal 
interphalangeal joint of the small finger and slight grip 
strength loss.  The examiner remarked that the veteran was 
doing quite well, but just lacked power grip and had a slight 
flexion lag.   

The medical evidence shows that neither the left third finger 
nor the left fifth finger exhibits ankylosis, or immobility 
of any joint articulation of either finger.  In fact, the 
left third finger has full range of motion.  Although the 
left fifth finger does exhibit flexion contracture, that 
digit retains a significant degree of motion.  In any event, 
the former rating criteria provided for evaluating limitation 
of motion of fingers on the basis of ankylosis.  The 
diagnostic codes mentioned above in the legal criteria 
portion of the decision, pertaining to ankylosis of fingers, 
do not provide a basis for assignment of a compensable rating 
for residuals of injuries to the affected fingers, in view of 
the extent of motion retained by each of these fingers.  

Absent any demonstrated limitation of motion of the left 
middle finger, no basis is provided for assignment of a 
compensable rating for that finger under Diagnostic Code 
5229, the revised rating code for application to limitation 
of motion of the long finger.  

As mentioned, the medical evidence demonstrates that there is 
some limitation of motion of the left fifth finger.  However, 
any limitation of motion of the little finger simply does not 
warrant assignment of a compensable rating for that finger 
under Diagnostic Code 5230, the revised rating code for 
application to limitation of motion of the little finger.  

The Board has considered whether a "staged" rating is 
appropriate for either of the veteran's left finger 
disabilities.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question than those assigned by the RO.  Fenderson, 
supra.  

In determining that increased evaluations for disabilities of 
the left third finger or the left fifth finger are not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claims, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for a neck disorder is denied.

A rating higher than noncompensable for residuals of a 
fracture of the left third finger is denied.

A rating higher than noncompensable for a flexion contracture 
of the left fifth finger is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


